DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to a brazing sheet for flux-free brazing.
Group II, claims 8-13, drawn to a method for flux-free brazing of aluminum members and a method for manufacturing a heat exchanger. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a brazing sheet having an outermost surface filler layer, an intermediate brazing filler metal layer, and a core material, having silicon particles as set forth within claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2014-155955 (JP ‘955).
JP ‘955 is directed to an aluminum alloy brazing sheet. (¶1) The brazing sheet is useful for heat exchangers and relates to enabling stable brazing and joining in a non-oxidizing gas atmosphere without using flux. (¶1) The sheet includes a core material, a brazing material 1 clad on at least one surface of the core material, and a brazing material 2 clad on the brazing material layer. (¶12) The brazing material 1 is made of an Al-Si-Mg based alloy and contains 4 to 13 % 
The instant application sets forth that the means to make the silicon particles fine according to the claimed invention include “by adding Sr and the like which has a refining effect on the Si particles in the brazing filler metal.” (Specification as filed on 17 June 2019, Page 13, Lines 15-20) Since JP ‘955 sets forth the use of the compositional components for grain refining it would be expected to have the same effect, resulting in the claimed silicon particles. 
Alternatively, the use of strontium is a cause effective variable that is known to have an effect on the grain sizes of the silicon particles. It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784